DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kwon Dong EUI et al. Hereinafter “EUI” (KR 10-2093469).

Regarding claims 1 and 18, EUI discloses a  method for operating a wireless charging transmitter (see Fig. 1, wireless power transmission device A corresponding to the wireless charging transmitter), the method comprising: switching, by the wireless charging transmitter (see Fig. 1, wireless transmission device A corresponding to the wireless charging transmitter comprising a control unit 10 and pages 3-4), an operating mode of a full bridge inverter (see Fig. 1, power conversion circuit 30 which can operate in a first and second mode that includes a full bridge inverter mode and a half bridge inverter mode and pages 3-4 and pages 5-7) of the wireless charging transmitter (see Fig. 1, wireless power transmission A) from a first mode to a second mode (see first mode comprising a full bridge inverter mode and a second mode comprising a half bridge inverter mode and pages 3-4 and pages 5-7); and 
changing, by the wireless charging transmitter (see Fig. 1, wireless power transmission A including control unit 10), an operating point (e.g. frequency and/or PWM duty cycle “ratio”) of the wireless charging transmitter (see Fig. 1, A) from a first operating point (e.g. frequency of 145kHz) associated with the first mode (e.g. full bridge inverter mode) to a second operating point (e.g. frequency of 110kHz) associated with the second mode (e.g. half bridge inverter mode and see pages 3-4 and pages 5-7), the second operating point (e.g. frequency of 110kHz) being selected to dampen a change in a rectifier voltage of a wireless charging receiver inductively coupled to the wireless charging transmitter (such that the control unit 10 of the wireless power transmission device (A) corresponding to the wireless charging transmitter controls the overall system for wirelessly transmitting power by adjusting the side of the power source to correspond to the required power, for example a low power or high power of the power receiving device receiving the power used for the load. In other words, the control unit 10 of the wireless charging transmitter serves to controls the required power amount “output voltage which is a rectified voltage” of the power receiving device and the charging amount of the power receiving device, such as a load including a battery (see pages 2-4 and pages 5-7).
Regarding claim 2, EUI discloses the method of claim 1, the operating point comprising at least one of an alternating current (AC) frequency of the full bridge inverter (see pages 2-4 and pages 5-7), an AC duty cycle of the full bridge inverter (see pages 2-4 and pages 5-7), a phase shift of the full bridge inverter, or an output voltage level of a power supply of the wireless charging transmitter (see pages 2-4 and pages 5-7).  
Regarding claim 3, EUI discloses the method of claim 1, the first mode comprising a full bridge inverter mode and the second mode comprising a half bridge inverter mode (see Fig. 1, power conversion circuit 30 which can operate in a first and second mode that includes a full bridge inverter mode and a half bridge inverter mode and pages 2-4 and pages 5-7).
Regarding claim 4, EUI discloses the method of claim 3, an AC frequency of the second operating point (e.g. 110 kHz) being lower than an AC frequency of the first operating point (e.g. 145 kHz and see pages 3-4).  
Regarding claim 5, EUI discloses the method of claim 3, an AC duty cycle of the second operating point (e.g. maximum of 50%) being higher than an AC duty cycle of the first operating point (e.g. 20% and see pages 3-4).  
Regarding claim 6, EUI discloses the method of claim 3, an output voltage level of the power supply associated with the second operating point (e.g. 100W or less and see pages 3-4 and pages 5-7) being higher than an output voltage level of the power supply associated with the first operating point (e.g. low power of 15W or less and see pages 3-4 and pages 5-7).  
Regarding claim 7, EUI discloses the method of claim 1, the first mode comprising a half bridge inverter mode and the second mode comprising a full bridge inverter mode (see Fig. 1, power conversion circuit 30 which can operate in a first and second mode that includes a half bridge inverter mode and a full bridge inverter mode and pages 3-4 and pages 5-7).
Regarding claim 8, EUI discloses the method of claim 7, an AC frequency of the second operating point (e.g. 145 kHz) being higher than an AC frequency of the first operating point (e.g. 110 kHz and see pages 3-4).  
Regarding claim 9, EUI discloses the method of claim 7, an AC duty cycle of the second operating point (e.g. 20%) being lower  than an AC duty cycle of the first operating point (e.g. maximum of 50% and see pages 3-4).  
Regarding claim 10, EUI discloses the method of claim 7, an AC phase shift of the second mode being higher than an AC duty cycle operating point the first operating point (see pages 3-4 and pages 5-7).  
Regarding claim 11 EUI discloses the method of claim 7, an output voltage level of the power supply associated with the second operating point (e.g. low power of 15W or less and see pages 3-4 and pages 5-7) being lower than an output voltage level of the power supply associated with the first operating point (e.g. 100W or less and see pages 3-4 and pages 5-7).  
Regarding claim 12, EUI discloses the method of claim 1, the changing occurring one of before, after, or substantially simultaneously with, the switching (see pages 3-4 and pages 5-7).  
Regarding claim 13, EUI discloses a method for operating a wireless charging transmitter, the method comprising: setting, by the wireless charging transmitter (see Fig. 1, wireless transmission device A corresponding to the wireless charging transmitter comprising a control unit 10 and pages 3-4 and pages 5-7), a full bridge inverter of the wireless charging transmitter to a half bridge inverter mode(see Fig. 1, power conversion circuit 30 which can operate in a first and second mode that includes a full bridge inverter mode and a half bridge inverter mode and pages 3-4 and pages 5-7) ; increasing, by the wireless charging transmitter, a load of a wireless charging receiver paired to the wireless charging transmitter until a power transfer of the wireless charging transmitter meets a specified threshold (see pages 3-4 and pages 5-7; and saving, by the wireless charging transmitter, an operating point (e.g. frequency and/or PWM duty cycle “ratio”) of the wireless charging transmitter as a first operating point associated with a half bridge inverter mode, and a rectifier voltage of the wireless charging receiver as a target rectifier voltage, the first operating point dampens a first change in a rectifier voltage of the wireless charging receiver (such that the control unit 10 of the wireless power transmission device (A) corresponding to the wireless charging transmitter controls the overall system for wirelessly transmitting power by adjusting the side of the power source to correspond to the required power, for example a low power or high power of the power receiving device receiving the power used for the load. In other words, the control unit 10 of the wireless charging transmitter serves to controls the required power amount “output voltage which is a rectified voltage” of the power receiving device and the charging amount of the power receiving device, such as a load including a battery (see pages 2-4 and pages 5-7).
 Regarding claim 14, EUI discloses the method of claim 13, further comprising: setting, by the wireless charging transmitter, the full bridge inverter of the wireless charging transmitter to a full bridge inverter mode; increasing, by the wireless charging transmitter, a transmit power of the wireless charging transmitter until the rectifier voltage of the wireless charging receiver meets the target rectifier voltage; and saving, by the wireless charging transmitter, the operating point of the wireless charging transmitter as a second operating point associated with a full bridge inverter mode, the second operating point dampens a second change in the rectifier voltage of the wireless charging receiver (see pages 3-4 and pages 5-7).  
15.  Regarding claim 15, EUI discloses the method of claim 14, increasing the transmit power comprising at least one of decreasing an alternating current (AC) frequency, decreasing an AC duty cycle, decreasing an AC phase shift, or increasing an output voltage level of a power supply of the wireless charging transmitter (see pages 2-4 and pages 5-7).  
16. 	Regarding claim 16, EUI discloses the method of claim 13, further comprising setting, by the wireless charging transmitter, an initial operating point (see pages 3-4 and pages 5-7).  
17. 	Regarding claim 17, EUI discloses the method of claim 16, the initial operating point comprising at least one of an AC frequency (see pages 3-4 and pages 5-7), an AC duty cycle (pages 3-4 and pages 5-7, an AC phase shift (see pages 3-4 and pages 5-7), or an output voltage level of a power supply of the wireless charging transmitter (see pages 3-4).
Regarding claim 19, EUI discloses the wireless charging transmitter of claim 18, the instructions further causing the wireless charging transmitter to reduce a transmitted power of the wireless charging transmitter when the first mode is a half bridge inverter mode and the second mode is a full bridge inverter mode (see pages 3-4 and pages 5-7).    
Regarding claim 20, EUI discloses the wireless charging transmitter of claim 18, the instructions further causing the wireless charging transmitter to increase a transmitted power of the wireless charging transmitter when the first mode is a full bridge inverter mode and the second mode is a half bridge inverter mode (see pages 3-4 and pages 5-7).    
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        8/13/22


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836